Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gordon et al. (US 2015/0316505).

Regarding claim 30, Gordon et al. disclose a system, comprising: a fluid probe body (body with fluid channels 202 in Fig. 2B); a ring (o-ring 203) coupled to a distal end of the fluid probe body (see Fig. 2B), a fluid inlet orifice of the fluid probe body circumscribed by the ring, a fluid outlet orifice of the fluid probe body circumscribed by the ring (see Fig. 2B fluid channels 202, where one is an inlet and one is an outlet are both circumscribed by o-ring 203); and a socket (body portion holding die/slide 201) containing a mounting position for a semiconductor die (201, see par. 0200, slide 201 may be a chip; see also par. 0031, 0072, disclosing using a silicon chip as the slide/support 201), the ring for sealing the fluid probe body to a surface of the semiconductor die (see Fig. 2B).

Regarding claim 31, Gordon et al. disclose that the ring 203 seals the fluid probe body to a fluid sensing portion of the semiconductor die 201 (see Fig. 2B, chip 201 has spots for fluid interaction with the fluid that are for facilitating sensing of analytes).

Regarding claim 32, Gordon et al. disclose that the fluid probe is enabled to apply fluid to an area of the fluid sensing portion circumscribed by the ring (see Fig. 2B, showing path of fluid from probe and across sensing chip).


Claim(s) 46 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Davey et al. (US 2012/0143531).

Regarding claim 46, Davey et al. disclose a system, comprising: a semiconductor die (chip that is part of sensor cartridge 904; see par. 0075, teaching that sensor cartridge may .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2015/0316505) in view of Hilmer et al. (US 2007/0211244).

Regarding claim 45, Gordon et al. do not disclose what the fluid probe is made out of. Hilmer et al. disclose a fluid flow through structure for sensing applications similar to the probe of Gordon et al., and further disclose that the structure is made of PEEK (see par. 0029 and 0040). It would have been obvious to one of ordinary skill in the art to use PEEK for the probe structure of Gordon et al., as taught by Hilmer et al. because, as Hilmer states, PEEK because it is an inert material with sufficient structural integrity to be machined, and its inherent resiliency allows for tight sealing with other components (see Hilmer par. 0029 and 0040).

Allowable Subject Matter
Claims 24, 26-29, 38-40 and 51-53 are allowed.
Claims 33-37, 41-44 and 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861